Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This action is responsive to remarks and amendment filed on 2/10/2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-20 are pending in this Office Action. Claims 1, 8 and 15 are independent claims.


Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.
Response to Arguments
Applicant's arguments with respect to claims 1-20 have been fully considered but they are not persuasive.
Regarding the amended claims 1, 8 and 15, the applicant added new limitations and argued that the prior art does not teach the amended claim.
In response to the amendment and the argument, the examiner respectfully submits that , Lee in view of Vujic and YAKO explicitly teaches the features as the amended claims 1, 8 and 15 per the rejection under 103(a).  Please see the map below.
	
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2015/0261805 A1), hereinafter “Lee” in view of Vujic et al. (US Pub. No. 2018/0089266 A1), hereinafter “Vujic” and YAKO et al. (US Pub. No. 2009/0271435 A1), hereinafter “YAKO”.
	Regarding claim 1, Lee teaches a computer-implemented method for providing access to a version space in database systems (Lee, See ABSTRACT), the method being executed by one or more processors (Lee, See Figure 6 element 610, CPU) and comprising: 
	determining that a first transaction results in a first version of data stored in a page in a database system, the first version being stored in a version space and the data being stored in a table space (Lee, See [0029], The row store 210 comprises version space 214. The version space 214 can store information associating updated row store data with transaction objects.  …. In other implementations, updated row store data record versions of the row store data are stored in the table space 212 (e.g., appended to the existing rows in the table space 212).); 
	in response to the first version, providing a version table for the page, the version table being exclusive to the page and allocated outside of the version space in heap memory (Lee, See [0029], The row store 210 comprises version space 214. The version space 214 can store information about row store data being updated by transactions. For example, the version space 214 can store information associating updated row store data with transaction objects.  …. In other implementations, updated row store data record versions of the row store data are stored in the table space 212 (e.g., appended to the existing rows in the table space 212). See [0032] and Figure 3 element 310, The first transaction is updating data in the row store 210 and data in the column store 220. Specifically, the first transaction is updating row store data that is reflected by the updated row store information 242 (e.g., one or more records that indicate, or contain, an updated version of data from the row store, such as an entire row of data or an individual data element) in version space 214 of the row store 210. The updated row store information 242 is associated with the transaction object 240 in the transaction manager 230 (e.g., by a pointer from the updated row store information 242 to the transaction object 240)),
	setting a version table pointer of the page to point to the version table, Lee, See [0038] and Figure 3 element 310, The row store 310 comprises version space 314. The version space 314 can store information about row store data being updated by transactions. In the implementation depicted in the in-memory database environment 300, the version space 314 stores versions of the data in the table space 312. For example, if a transaction is updating data in a row in the table space 312, then a new version of the data can be inserted into the version space 314 (e.g., a data record with an updated row of data and/or one or more updated data items). The original data (e.g., the original row of data and/or one or more original data items) in the table space 312 can be called the original row store record version and the updated data in the version space 314 can be called the new row store data record version (or the updated row store data record version). Multiple versions of the data record can be created in the version space 314. For example, a first transaction can update a particular row to create a new record version (e.g., new record version 342), and a second transaction can update the particular row to create another new record version (e.g., new record version 344).); and 
	setting a first version pointer of a first cell to point to the first version in the version space, the first cell corresponding to a record of the data in the page (Lee, See [0040] and Figure 3 element 310, The in-memory database environment 300 depicts example transaction objects for a number of transactions. A first transaction, represented by transaction object 340, is depicted. The first transaction is updating data in the row store 310 and data in the column store 320. Specifically, the first transaction is updating row store data that is reflected by the new row store data record version 344 in version space 314 of the row store 310. The new row store data record version 344 is associated with the transaction object 340 in the transaction manager 330 (e.g., by a pointer from the new row store data record version 344 to the transaction object 340).) and does not explicitly disclose a set of cells each cell corresponding to a record in the page.
	However, Vujic teaches a set of cells each cell corresponding to a record in the page (Vujic, See [0054], Another aspect provides a method for a database server, a processor, and associated random access memory, comprising configuring an in-memory database in the random access memory to have a first table of a plurality of cells organized into logical rows and logical columns and a second table of a plurality of cells organized into logical rows and logical columns, each of the cells of each of the tables having an associated memory address within the random access memory).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Lee and Vujic because Vujic provides to address the issue of latency in relational database systems, a computerized database management system comprising a database server, a processor, and associated random access memory is provided. The processor may configure an in-memory database in the random access memory to have tables, each containing a plurality of cells associated memory addresses, establish a direct table association between an origin cell and a target cell within the tables, receive a request to perform a join database operation of a first table including the origin cell on a second table including the target cell, dereference the direct table association for the origin cell to obtain a value of the target cell stored at the memory address for the target cell, execute the join database operation to produce a joined table including the value, and store the joined table at a new location in the random access memory (Vujic, See ABSTRACT) can be utilized by Lee to save storage and increase system performance.
	Lee in view of Vujic does not explicitly disclose having a respective version pointer initially set to null; and the version table pointer containing a memory address of the version table within the heap memory.
YAKO teaches having a respective version pointer initially set to null (YAKO, See [0230], Subsequently, the processor 21 initializes the version pointer 235 of the version-entry 232 with "null", and initializes the version setting time sequence number 233 with the invalid value. The processor 21 assigns the latest version-entry pointer 231 of the current entry to the old-version-entry 234, and assigns an address of the version-entry 232 to the latest version-entry pointer 231 of the current entry); and the version table pointer containing a memory address of the version table within the heap memory (YAKO, See [0230], Subsequently, the processor 21 initializes the version pointer 235 of the version-entry 232 with "null", and initializes the version setting time sequence number 233 with the invalid value. The processor 21 assigns the latest version-entry pointer 231 of the current entry to the old-version-entry 234, and assigns an address of the version-entry 232 to the latest version-entry pointer 231 of the current entry).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Lee and Vujic and YAKO because YAKO provides a data management method. Data corresponds to an entry including a reference to another entry and is managed in a set which is a collection of pieces of the data. The set corresponds to a linked list where the entry corresponding to the data is linked in order of addition of the data. The entry includes an insertion time sequence number inserted into the linked list and information indicating if the data has been deleted from the set. In that case, the entry is separated from the linked list at a predetermined timing. The linked list is traced to refer to the data. When the insertion time sequence number of the reference entry is later than the insertion time sequence number of the entry which has already been referred to, it is judged that the YAKO, See ABSTRACT) can be utilized by Lee and Vujic to link the versions with pointers that point to the address of version.

	Regarding claim 2, Lee in view of Vujic and YAKO further teaches the method of claim 1, wherein, prior to determining that a transaction results in a first version of data stored in a page, the version table pointer comprises a null pointer (YAKO, See [0230]).
	Regarding claim 3, Lee in view of Vujic and YAKO further teaches the method of claim 1, wherein a version pointer of a second cell in the set of cells comprises a null pointer (YAKO, See [0230]).
	Regarding claim 4, Lee in view of Vujic and YAKO further teaches the method of claim 1, further comprising: determining that a second transaction results in a second version of the data stored in the page, the second version being stored in the version space, and in response to the second version: changing the version pointer of the first cell to point to the second version in the version space, and providing a previous version pointer of the second version to point to the first version within the version space (Lee, See [0040]-[0043] and Figure 3 element 342-344). 
	Regarding claim 5, Lee in view of Vujic and YAKO further teaches the method of claim 1, wherein a number of cells in the set of cells is equal to a number of records in the page (Lee, See Figure 3 element 310). 
	Regarding claim 6, Lee in view of Vujic and YAKO further teaches the method of claim 1, further comprising deleting the version table in response to execution of a version garbage collection process (Vujic, See [0031]). 
Lee in view of Vujic and YAKO further teaches the method of claim 1, further comprising: receiving a read request for a record in the page, the read request comprising a snapshot timestamp; and determining that a version flag of the record is set to a value indicating that at least one version of data of the record is stored in the version space, and in response, accessing a version of the data based on the STS and one or more commit timestamps (CTSs) (Lee, See [0044]-[0047]). 

	Regarding claim 8, Lee teaches a non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which (Lee, See [0110], Any of the disclosed methods can be implemented as computer-executable instructions or a computer program product stored on one or more computer-readable storage media and executed on a computing device (e.g., any available computing device, including smart phones or other mobile devices that include computing hardware)), when executed by the one or more processors (Lee, See Figure 6 element 610, CPU), cause the one or more processors to perform operations for providing access to a version space in database systems (Lee, See ABSTRACT), the operations comprising: 
	determining that a first transaction results in a first version of data stored in a page in a database system, the first version being stored in a version space and the data being stored in a table space (Lee, See [0029], The row store 210 comprises version space 214. The version space 214 can store information about row store data being updated by transactions. For example, the version space 214 can store information associating updated row store data with transaction objects.  …. In other implementations, updated row store data record versions of the row store data are stored in the table space 212 (e.g., appended to the existing rows in the table space 212).); 
	in response to the first version, providing a version table for the page, the version table being exclusive to the page and allocated outside of the version space in heap memory (Lee, See [0029], The row store 210 comprises version space 214. The version space 214 can store information about row store data being updated by transactions. For example, the version space 214 can store information associating updated row store data with transaction objects.  …. In other implementations, updated row store data record versions of the row store data are stored in the table space 212 (e.g., appended to the existing rows in the table space 212). See [0032] and Figure 3 element 310, The first transaction is updating data in the row store 210 and data in the column store 220. Specifically, the first transaction is updating row store data that is reflected by the updated row store information 242 (e.g., one or more records that indicate, or contain, an updated version of data from the row store, such as an entire row of data or an individual data element) in version space 214 of the row store 210. The updated row store information 242 is associated with the transaction object 240 in the transaction manager 230 (e.g., by a pointer from the updated row store information 242 to the transaction object 240)),
	setting a version table pointer of the page to point to the version table, (Lee, See [0038] and Figure 3 element 310, The row store 310 comprises version space 314. The version space 314 can store information about row store data being updated by transactions. In the implementation depicted in the in-memory database environment 300, the version space 314 stores versions of the data in the table space 312. For example, if a transaction is updating data in a row in the table space 312, then a new version of the data can be inserted into the version space 314 (e.g., a data record with an updated row of data and/or one or more updated data items). The original data (e.g., the original row of data and/or one or more original data items) in the table space 312 can be called the original row store record version and the updated data in the version space 314 can be called the new row store data record version (or the updated row store data record version). Multiple versions of the data record can be created in the version space 314. For example, a first transaction can update a particular row to create a new record version (e.g., new record version 342), and a second transaction can update the particular row to create another new record version (e.g., new record version 344).); and 
	setting a first version pointer of a first cell to point to the first version in the version space, the first cell corresponding to a record of the data in the page (Lee, See [0040] and Figure 3 element 310, The in-memory database environment 300 depicts example transaction objects for a number of transactions. A first transaction, represented by transaction object 340, is depicted. The first transaction is updating data in the row store 310 and data in the column store 320. Specifically, the first transaction is updating row store data that is reflected by the new row store data record version 344 in version space 314 of the row store 310. The new row store data record version 344 is associated with the transaction object 340 in the transaction manager 330 (e.g., by a pointer from the new row store data record version 344 to the transaction object 340).) and does not explicitly disclose a set of cells each cell corresponding to a record in the page.
	However, Vujic teaches a set of cells each cell corresponding to a record in the page (Vujic, See [0054], Another aspect provides a method for a database server, a processor, and associated random access memory, comprising configuring an in-memory database in the each of the cells of each of the tables having an associated memory address within the random access memory).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Lee and Vujic because Vujic provides to address the issue of latency in relational database systems, a computerized database management system comprising a database server, a processor, and associated random access memory is provided. The processor may configure an in-memory database in the random access memory to have tables, each containing a plurality of cells associated memory addresses, establish a direct table association between an origin cell and a target cell within the tables, receive a request to perform a join database operation of a first table including the origin cell on a second table including the target cell, dereference the direct table association for the origin cell to obtain a value of the target cell stored at the memory address for the target cell, execute the join database operation to produce a joined table including the value, and store the joined table at a new location in the random access memory (Vujic, See ABSTRACT) can be utilized by Lee to save storage and increase system performance.
	Lee in view of Vujic does not explicitly disclose having a respective version pointer initially set to null; and the version table pointer containing a memory address of the version table within the heap memory.
	However, YAKO teaches having a respective version pointer initially set to null (YAKO, See [0230], Subsequently, the processor 21 initializes the version pointer 235 of the version-entry 232 with "null", and initializes the version setting time sequence number 233 with ; and the version table pointer containing a memory address of the version table within the heap memory (YAKO, See [0230], Subsequently, the processor 21 initializes the version pointer 235 of the version-entry 232 with "null", and initializes the version setting time sequence number 233 with the invalid value. The processor 21 assigns the latest version-entry pointer 231 of the current entry to the old-version-entry 234, and assigns an address of the version-entry 232 to the latest version-entry pointer 231 of the current entry).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Lee and Vujic and YAKO because YAKO provides a data management method. Data corresponds to an entry including a reference to another entry and is managed in a set which is a collection of pieces of the data. The set corresponds to a linked list where the entry corresponding to the data is linked in order of addition of the data. The entry includes an insertion time sequence number inserted into the linked list and information indicating if the data has been deleted from the set. In that case, the entry is separated from the linked list at a predetermined timing. The linked list is traced to refer to the data. When the insertion time sequence number of the reference entry is later than the insertion time sequence number of the entry which has already been referred to, it is judged that the reference entry has been separated from the linked list (YAKO, See ABSTRACT) can be utilized by Lee and Vujic to link the versions with pointers that point to the address of version.



Regarding claim 15, Lee teaches a system, comprising: 
a computing device (Lee, See Figure 6 element 610, CPU); and 
a computer-readable storage device coupled to the computing device and having instructions stored thereon which (Lee, See [0110], Any of the disclosed methods can be implemented as computer-executable instructions or a computer program product stored on one or more computer-readable storage media and executed on a computing device (e.g., any available computing device, including smart phones or other mobile devices that include computing hardware)), when executed by the computing device, cause the computing device to perform operations for providing access to a version space in database systems (Lee, See ABSTRACT), the operations comprising: 
	determining that a first transaction results in a first version of data stored in a page in a database system, the first version being stored in a version space and the data being stored in a table space (Lee, See [0029], The row store 210 comprises version space 214. The version space 214 can store information about row store data being updated by transactions. For example, the version space 214 can store information associating updated row store data with transaction objects.  …. In other implementations, updated row store data record versions of the row store data are stored in the table space 212 (e.g., appended to the existing rows in the table space 212).); 
	in response to the first version, providing a version table for the page, the version table being exclusive to the page and allocated outside of the version space in heap memory Lee, See [0029], The row store 210 comprises version space 214. The version space 214 can store information about row store data being updated by transactions. For example, the version space 214 can store information associating updated row store data with transaction objects.  …. In other implementations, updated row store data record versions of the row store data are stored in the table space 212 (e.g., appended to the existing rows in the table space 212). See [0032] and Figure 3 element 310, The first transaction is updating data in the row store 210 and data in the column store 220. Specifically, the first transaction is updating row store data that is reflected by the updated row store information 242 (e.g., one or more records that indicate, or contain, an updated version of data from the row store, such as an entire row of data or an individual data element) in version space 214 of the row store 210. The updated row store information 242 is associated with the transaction object 240 in the transaction manager 230 (e.g., by a pointer from the updated row store information 242 to the transaction object 240)),
	setting a version table pointer of the page to point to the version table, (Lee, See [0038] and Figure 3 element 310, The row store 310 comprises version space 314. The version space 314 can store information about row store data being updated by transactions. In the implementation depicted in the in-memory database environment 300, the version space 314 stores versions of the data in the table space 312. For example, if a transaction is updating data in a row in the table space 312, then a new version of the data can be inserted into the version space 314 (e.g., a data record with an updated row of data and/or one or more updated data items). The original data (e.g., the original row of data and/or one or more original data items) in the table Multiple versions of the data record can be created in the version space 314. For example, a first transaction can update a particular row to create a new record version (e.g., new record version 342), and a second transaction can update the particular row to create another new record version (e.g., new record version 344).); and 
	setting a first version pointer of a first cell to point to the first version in the version space, the first cell corresponding to a record of the data in the page (Lee, See [0040] and Figure 3 element 310, The in-memory database environment 300 depicts example transaction objects for a number of transactions. A first transaction, represented by transaction object 340, is depicted. The first transaction is updating data in the row store 310 and data in the column store 320. Specifically, the first transaction is updating row store data that is reflected by the new row store data record version 344 in version space 314 of the row store 310. The new row store data record version 344 is associated with the transaction object 340 in the transaction manager 330 (e.g., by a pointer from the new row store data record version 344 to the transaction object 340).) and does not explicitly disclose a set of cells each cell corresponding to a record in the page.
	However, Vujic teaches a set of cells each cell corresponding to a record in the page (Vujic, See [0054], Another aspect provides a method for a database server, a processor, and associated random access memory, comprising configuring an in-memory database in the random access memory to have a first table of a plurality of cells organized into logical rows and logical columns and a second table of a plurality of cells organized into logical rows and logical columns, each of the cells of each of the tables having an associated memory address within the random access memory).
Vujic provides to address the issue of latency in relational database systems, a computerized database management system comprising a database server, a processor, and associated random access memory is provided. The processor may configure an in-memory database in the random access memory to have tables, each containing a plurality of cells associated memory addresses, establish a direct table association between an origin cell and a target cell within the tables, receive a request to perform a join database operation of a first table including the origin cell on a second table including the target cell, dereference the direct table association for the origin cell to obtain a value of the target cell stored at the memory address for the target cell, execute the join database operation to produce a joined table including the value, and store the joined table at a new location in the random access memory (Vujic, See ABSTRACT) can be utilized by Lee to save storage and increase system performance.
	Lee in view of Vujic does not explicitly disclose having a respective version pointer initially set to null; and the version table pointer containing a memory address of the version table within the heap memory.
	However, YAKO teaches having a respective version pointer initially set to null (YAKO, See [0230], Subsequently, the processor 21 initializes the version pointer 235 of the version-entry 232 with "null", and initializes the version setting time sequence number 233 with the invalid value. The processor 21 assigns the latest version-entry pointer 231 of the current entry to the old-version-entry 234, and assigns an address of the version-entry 232 to the latest version-entry pointer 231 of the current entry); and the version table pointer containing a memory address of the version table within the heap memory (YAKO, See [0230], assigns the latest version-entry pointer 231 of the current entry to the old-version-entry 234, and assigns an address of the version-entry 232 to the latest version-entry pointer 231 of the current entry).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Lee and Vujic and YAKO because YAKO provides a data management method. Data corresponds to an entry including a reference to another entry and is managed in a set which is a collection of pieces of the data. The set corresponds to a linked list where the entry corresponding to the data is linked in order of addition of the data. The entry includes an insertion time sequence number inserted into the linked list and information indicating if the data has been deleted from the set. In that case, the entry is separated from the linked list at a predetermined timing. The linked list is traced to refer to the data. When the insertion time sequence number of the reference entry is later than the insertion time sequence number of the entry which has already been referred to, it is judged that the reference entry has been separated from the linked list (YAKO, See ABSTRACT) can be utilized by Lee and Vujic to link the versions with pointers that point to the address of version.

Regarding claims 16-20, the instant claims are system claims which correspond to the method claims 2-6 above, therefore they are rejected for the same reason as set forth above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.


					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/SHIOW-JY FAN/Primary Examiner, Art Unit 2168